                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                               EASTERN DIVISION

 SUSAN KELLY; and TIMOTHY                                  No. 20-CV-2036-CJW-MAR
 KELLY,

                 Plaintiffs,

 vs.
                                                          MEMORANDUM OPINION
 ETHICON, INC., and JOHNSON &                                 AND ORDER
 JOHNSON,

                Defendants.

                               _______________________________

                                   TABLE OF CONTENTS

I.      INTRODUCTION ......................................................................... 3

II.     RELEVANT BACKGROUND ........................................................... 3

III.    APPLICABLE LAW ....................................................................... 4

        A.     Choice of Law ....................................................................... 4

        B.     Summary Judgment ................................................................. 5

IV.     ANALYSIS ................................................................................... 6

        A.     Unopposed Claims .................................................................. 7

        B.     Negligence-Based Claims .......................................................... 7

               1.      Negligence ................................................................... 8




       Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 1 of 23
                    a.      Negligent Manufacturing Defect ................................. 8

                    b.      Negligent Failure to Warn ........................................ 9

                    c.      Negligent Design ..................................................12

             2.     Negligent Misrepresentation .............................................12

             3.     Negligent Infliction of Emotional Distress ............................14

             4.     Gross Negligence ..........................................................15

      C.     Fraud-Based Claims ...............................................................16

      D.     Breach of Implied Warranty Claim .............................................17

             1.     Statute-of-Repose ..........................................................18

             2.     Statute-of-Limitations .....................................................18

      E.     Unjust Enrichment Claim .........................................................21

V.    CONCLUSION .............................................................................22




                                              2

     Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 2 of 23
                                I.    INTRODUCTION
       This matter is before the Court on defendants’ Motion for Partial Summary
Judgment filed on August 9, 2019. (Docs. 38 & 39). On August 28, 2019, plaintiffs
timely filed a resistance. (Doc. 45). For the following reasons, the Court grants in part
and denies in part defendants’ motion.
                          II.    RELEVANT BACKGROUND
       Plaintiffs Susan Kelly (“plaintiff”) and Timothy Kelly (“Timothy”) have resided
in Iowa since 1990. (Doc. 38–1, at 3). Defendant Johnson & Johnson and its subsidiary,
defendant Ethicon, Inc. (“Ethicon”), are New Jersey corporations. (Doc. 1, at 6).
       On March 7, 2004, plaintiff received a tension-free vaginal tape (“TVT”) mesh
implant manufactured by Ethicon. See (Doc. 39, at 2). Plaintiff’s implantation procedure
took place in Waterloo, Iowa. (Id.). Plaintiff received the implant to stabilize her
prolapsed bladder. (Doc. 40-1, at 44). Dr. Randall Bremner (“Dr. Bremner”) performed
the procedure. (Doc. 39, at 2). Plaintiff testified that she does not remember receiving
any brochures, handouts, or other materials about the TVT implant before her surgery,
that she did not know who manufactured the implant, and that she did not rely on any
statements by defendants in selecting it. (Id.; 45, at 3–4). Plaintiff, however, states that
Dr. Bremner failed to inform her of the potential risks posed by the TVT implant and
that she relied on his advice. (Doc. 45, at 3–6). She states she was only informed of the
risks posed by the implant procedure and not the TVT itself. (Id., at 5). Plaintiff alleges
that, as a result of her TVT implant corroding, oxidizing, or eroding, she has suffered
from, among other things, “depression, pelvic pain, dyspareunia, loss of services of her
spouse, continued and worsening incontinence, [urinary tract infections], urinary
retention, abdominal pain, urgency, frequency, and dysuria.” (Id., at 4) (citing plaintiff’s
deposition testimony).




                                             3

     Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 3 of 23
       On February 28, 2014, plaintiffs filed suit in the multidistrict litigation (“MDL”)
related to defendants’ TVT implant in the United States District Court for the Southern
District of West Virginia. (Doc. 1). Plaintiffs asserted seventeen claims consisting of:
(1) negligence; (2) strict liability for a manufacturing defect; (3) strict liability for failure
to warn; (4) strict liability for a defective product; (5) strict liability for a design defect;
(6) common law fraud; (7) fraudulent concealment; (8) constructive fraud; (9) negligent
misrepresentation; (10) negligent infliction of emotional distress; (11) breach of express
warranty; (12) breach of implied warranty; (13) violation of consumer protection laws;
(14) gross negligence; (15) unjust enrichment; (16) loss of consortium; and (17) punitive
damages. (Id.).1 On September 17, 2014, plaintiff had part of her TVT implant removed
in Iowa City, Iowa by Dr. Elizabeth Takacs. (Docs. 39, at 2; 45, at 3).
                                 III.   APPLICABLE LAW
       A.     Choice of Law
       For cases filed directly in the main MDL, “the choice of law that applies is the
place where the plaintiff was implanted with the product.” Belanger v. Ethicon, Inc.,
No. 2:13-cv-12036, 2014 WL 346717, at *7 (S.D.W. Va. Jan. 30, 2014).                      Here,
plaintiffs filed in the main MDL and plaintiff’s implant surgery occurred in Iowa. (Doc.
40–1, at 43–44). Thus, as both parties appear to agree, Iowa substantive law applies to
plaintiffs’ claims. See (Doc. 39, at 4) (wherein defendants assert Iowa substantive law
applies); (Doc. 45) (wherein plaintiffs cite Iowa substantive law throughout but do not
explicitly state such law applies or disagree with defendants’ position).


1
  Plaintiffs do not specify which plaintiff asserts which claim. (Doc. 1, at 4–5). The Complaint
lists Timothy only as “Plaintiff’s Spouse.” (Doc. 1, at 1). It appears Timothy’s only claim is
for loss of consortium. See (Doc. 40–1, at 45). This claim is not at issue here. See (Doc. 39,
at 1–2). To any extent Timothy intends to assert other claims on his own behalf, the Court finds
he lacks standing and thus grants defendants’ motion for summary judgment on such claims.
The Court will, thus, omit Timothy from the remainder of its analysis here.



                                               4

     Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 4 of 23
       B.     Summary Judgment
       Summary judgment is appropriate when “the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” FED. R. CIV. P. 56(a). When asserting that a fact is undisputed or is genuinely
disputed, a party must support the assertion by “citing to particular parts of materials in
the record, including depositions, documents, electronically stored information, affidavits
or declarations, stipulations . . ., admissions, interrogatory answers, or other materials.”
FED. R. CIV. P. 56(c)(1)(A); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
Alternatively, a party may show that “the materials cited do not establish the absence or
presence of a genuine dispute, or that an adverse party cannot produce admissible
evidence to support the fact.” FED. R. CIV. P. 56(c)(1)(B). More specifically, a “party
may object that the material cited to support or dispute a fact cannot be presented in a
form that would be admissible in evidence.” FED. R. CIV. P. 56(c)(2).
       A fact is “material” if it “might affect the outcome of the suit under the governing
law[.]” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (citation omitted).
“An issue of material fact is genuine if it has a real basis in the record,” Hartnagel v.
Norman, 953 F.2d 394, 395 (8th Cir. 1992) (citation omitted), or “when a reasonable
jury could return a verdict for the nonmoving party on the question,” Wood v.
DaimlerChrysler Corp., 409 F.3d 984, 990 (8th Cir. 2005) (internal quotation marks and
citation omitted).   Evidence that presents only “some metaphysical doubt as to the
material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
(1986), or evidence that is “merely colorable” or “not significantly probative,” Anderson,
477 U.S. at 249-50, does not make an issue of fact genuine. In sum, a genuine issue of
material fact requires “sufficient evidence supporting the claimed factual dispute” that it
requires “a jury or judge to resolve the parties’ differing versions of the truth at trial.”
Id. at 249 (citation and internal quotation marks omitted).




                                             5

     Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 5 of 23
       In determining whether a genuine issue of material fact exists, courts must view
the evidence in the light most favorable to the nonmoving party, giving that party the
benefit of all reasonable inferences that can be drawn from the facts. Tolan v. Cotton,
572 U.S. 650, 651 (2014); Matsushita, 475 U.S. at 587-88 (citation omitted); see also
Reed v. City of St. Charles, 561 F.3d 788, 790 (8th Cir. 2009) (stating that in ruling on
a motion for summary judgment, a court must view the facts “in a light most favorable
to the non-moving party—as long as those facts are not so ‘blatantly contradicted by the
record . . . that no reasonable jury could believe’ them”) (alteration in original) (quoting
Scott v. Harris, 550 U.S. 372, 380 (2007)). A court does “not weigh the evidence or
attempt to determine the credibility of the witnesses.” Kammueller v. Loomis, Fargo &
Co., 383 F.3d 779, 784 (8th Cir. 2004) (citation omitted). Rather, a “court’s function
is to determine whether a dispute about a material fact is genuine[.]” Quick v. Donaldson
Co., 90 F.3d 1372, 1376-77 (8th Cir. 1996). When considering a motion for summary
judgment, the court “need consider only the cited materials, but it may consider other
materials in the record.” FED. R. CIV. P. 56(c)(3).
                                      IV.    ANALYSIS
       Defendants move for summary judgment on plaintiff’s claims for negligence
(Count I), strict liability for manufacturing defect (Count II), strict liability for failure to
warn (Count III), strict liability for defective product (Count IV), strict liability for design
defect (Count V), common law fraud (Count VI), fraudulent concealment (Count VII),
constructive fraud (VIII), negligent misrepresentation (Count IX), negligent infliction of
emotional distress (Count X), breach of express warranty (Count XI), breach of implied
warranty (Count XII), violation of consumer protection laws (Count XIII), gross
negligence (Count XIV), and unjust enrichment (Count XV). (Doc. 39, at 1–2).




                                               6

     Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 6 of 23
       The Court will address plaintiff’s claims in the following order: (1) claims on
which plaintiff does not oppose summary judgment; (2) negligence-based claims;
(3) fraud-based claims; (4) breach of implied warranty; and (5) unjust enrichment.
       A.      Unopposed Claims
       Plaintiff does not oppose defendants’ motion for summary judgment as to her
claims of strict liability for a manufacturing defect (Count II), strict liability for failure
to warn (Count III), strict liability for defective product (Count IV), strict liability for
defective design (Count V), breach of express warranty (Count XI), and violation of
consumer protection laws (Count XIII). (Doc. 45, at 7, 11, 17).
       “Even if a motion for summary judgment on a particular claim stands unopposed,
the district court must still determine that the moving party is entitled to judgment as a
matter of law on that claim.” Interstate Power Co. v. Kan. City Power & Light Co., 992
F.2d 804, 807 (8th Cir. 1993). Summary judgment is appropriately granted on claims
that have been explicitly abandoned. See, e.g., Steadfast Ins. Co. v. Arc Steel, LLC, No.
16-3214-CV-S-SRB, 2019 WL 2090696, at *1 (W.D. Mo. May 13, 2019).
       After reviewing the record and the law on these claims, the Court finds summary
judgment is appropriate to the extent these claims are not outright abandoned. The
evidence in the record fails to generate a genuine issue of material fact as to these claims.
Thus, defendants’ motion for summary judgment is granted as to plaintiff’s claims for
strict liability for a manufacturing defect, strict liability for failure to warn, strict liability
for defective product, strict liability for defective design, breach of express warranty,
and violation of consumer protection laws.
       B.      Negligence-Based Claims
       Defendants move for summary judgment on plaintiff’s claims of (1) negligence
(Count I); (2) negligent misrepresentation (Count IX); (3) negligent infliction of
emotional distress (Count X); and (4) gross negligence (Count XIV). (Doc. 39, at 1–2).




                                                7

     Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 7 of 23
          1.        Negligence
       Defendants only move for summary judgment on plaintiff’s negligence claim to
the extent it is based on negligent failure to warn or negligent manufacturing defect.
(Doc. 39, at 1). As to a negligent manufacturing defect claim, defendants argue plaintiff
has not produced any evidence that defendants’ TVT implant deviated from its intended
product design. (Id., at 5). As to the negligent failure to warn claim, defendants argue
plaintiff has failed to show that any alleged defect in defendants’ warnings proximately
caused her injuries. (Id., at 6–8). Plaintiff alleges that her negligence claim also
encompasses a negligent design claim, which she asserts defendants do not challenge.
(Doc. 45, at 7–8).
               a.      Negligent Manufacturing Defect
       Under Iowa law, a manufacturing defect claim requires some showing that the
product deviated from its intended design. See, e.g., Depositors Ins. Co v. Wal-Mart
Stores, Inc., 506 F.3d 1092, 1095 (8th Cir. 2007) (citing Wright v. Brooke Grp. Ltd.,
652 N.W.2d 159, 179 (Iowa 2002)). Thus, under both strict liability and negligence
theories, the product must have had some defect at the time of sale which caused the
plaintiff’s injuries. Nationwide Agribusiness Ins. Co. v. SMA Elevator Constr. Inc., 816
F. Supp. 2d 631, 663 (N.D. Iowa 2011) (citation omitted).
       Plaintiff argues only that her negligent manufacturing claim should remain because
she “intend[s] to present evidence that Defendants’ manufacturing process and the raw
materials used in the manufacture of the TVT product resulted in defects in the
product[.]” (Doc. 45, at 7). In short, plaintiff fails to point to any evidence currently in
the record which supports her negligent manufacturing claim. See FED. R. CIV. P.
56(c)(1)(A). Plaintiff has not only failed to present evidence of a defect and how that
defect caused her injuries, she does not even specify what about the TVT implant was




                                             8

     Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 8 of 23
allegedly defective. Her mere intent to present evidence on this claim in the future is
insufficient at this stage.
       Thus, the Court grants defendants’ motion for summary judgment on plaintiff’s
negligence claim to the extent it asserts a claim for negligent manufacturing defect.
               b.     Negligent Failure to Warn
       Under Iowa law, the relevant inquiry on a negligent failure to warn claim is
whether a reasonable manufacturer knew or should have known of a danger in light of
prevailing scientific knowledge yet failed to provide an adequate warning as to that danger
despite its duty to do so. Wright v. Brooke Grp. Ltd., 114 F. Supp. 2d 797, 819 (N.D.
Iowa 2000) (citing Olson v. Prosoco, Inc., 522 N.W.2d 284, 290 (Iowa 1994)). The
defendant’s failure to warn must be the proximate cause of the plaintiff’s injury.
Daughetee v. CHR. Hansen, Inc., 960 F. Supp. 2d 849, 872 (N.D. Iowa 2013).
Proximate cause is ordinarily an issue for the jury to decide and should only rarely be
decided as a matter of law. Id. (citing Thompson v. Kaczinski, 774 N.W.2d 829, 832
(Iowa 2009).
       Under the learned intermediary doctrine, a manufacturer of prescription drug or
medical device need not provide warnings directly to patients using its products so long
as adequate warnings were given to the health care provider supplying the products to
patients. RESTATEMENT (THIRD) OF TORTS § 6 cmt. e; see also Daughetee, 960 F. Supp.
2d at 869–70. When a manufacturer supplied warnings to the health care provider, the
plaintiff must show different or additional warnings were necessary and would have
altered the health care provider’s decision to supply the product at issue. Willet v.
Johnson & Johnson, No. 1:12-CV-00034-JAJ-RAW, 2019 WL 7500524, at *2–3 (S.D.
Iowa Sept. 30, 2019). Indeed, to establish proximate causation, “the plaintiff must show
that a proper warning would have changed the decision of the treating physician, i.e.,
that but for the inadequate warning, the treating physician would not have used or




                                            9

     Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 9 of 23
prescribed the product.” Wessels v. Biomet Orthopedics, LLC, No. 18-CV-97-KEM,
2020 WL 3421478, at *14 (N.D. Iowa June 22, 2020) (citations and quotation marks
omitted).
       Plaintiff argues summary judgment is inappropriate on her negligent failure to
warn claim because defendants’ arguments are “conclusory,” and they have not cited
evidence showing that Dr. Bremner2 was adequately warned before performing plaintiff’s
procedure. (Doc. 45, at 8). Plaintiff further argues she will show that Dr. Bremner was
not adequately warned of the TVT implant’s risks and that, had he been informed, he
would not have used it here. (Id., at 9). Plaintiff further notes that, had she been
adequately warned, she would not have consented to the surgery. (Id.). Plaintiff cites
her own testimony and the expert opinion of Dr. Bruce Rosenzweig (“Dr. Rosenzweig”)
in support of her resistance. (Id., at 10).
       Plaintiff has failed to provide sufficient evidence to support her negligent failure
to warn claim. The burden is on her to show the existence of a genuine dispute, not on
defendants to show the absence of one. See Hartnagel, 953 F.2d at 395-96. Further,
defendants’ arguments are not mere conclusions; they allege plaintiff has not provided
sufficient evidence of proximate causation.
       Specifically, defendants assert that plaintiff’s claim fails because she did not
depose Dr. Bremner and thus cannot prove that any change in the warnings would have
altered Dr. Bremner’s decision to select the TVT. (Doc. 39, at 7–8, n.2). The fact that
Dr. Bremner was not deposed does not itself mean that plaintiff’s claim is invalid.
Indeed, other evidence could exist outside a deposition which would indicate Dr.
Bremner’s conduct would have been different had he received different or additional
warnings. For example, Dr. Bremner could have written a note contemporaneous with

2
  Throughout this section of her resistance, plaintiff uses inconsistent pronouns when referring
to Dr. Bremner and erroneously refers to him as Dr. Raymond twice. (Doc. 45, at 8–10).



                                              10

    Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 10 of 23
plaintiff’s surgery which indicated his skepticism about some potential side effects of the
TVT implant but noting that defendants’ warnings did not discuss any such side effects.
Dr. Bremner also could have, following plaintiff’s surgery, published an article about the
unforeseen side effects of mesh implants. No such evidence, however, is in the record.
Dr. Rosenzweig and plaintiff’s opinions that the warnings were inadequate offer no more
than speculation as to what effect different warnings would have had on Dr. Bremmer’s
decision. Without deposition testimony, an affidavit, or any other evidence indicating
that Dr. Bremner’s decision to use the TVT implant would have been altered by different
or additional warnings, plaintiff’s claim does not establish proximate causation.3
       The Court recognizes, however, that additional or different warnings may impact
more than a physician’s ultimate decision to use a medical device. Indeed, such warnings
may alter the way physicians counsel their patients. See Hall v. Ethicon, Inc., No. 1:19-
cv-193 SNLJ, 2020 WL 1248668, at *2 (E.D. Mo. Mar. 16, 2020). For example, in
Hall v. Ethicon, Inc., the plaintiff’s physician testified that she would have used the same
product even if a different warning accompanied it. Id. The court found summary
judgment was inappropriate on plaintiff’s strict liability for failure to warn claim,
however, because the physician also testified that she would have communicated “as
many details as possible” to the plaintiff about the proposed implant. Id. The plaintiff
testified that, had she received these additional warnings, she would not have consented
to the surgery. Id.; see also Gilliland v. Novartis Pharms. Corp., 34 F. Supp. 3d 960,
970–73 (S.D. Iowa 2014) (concluding that even if additional warnings would not have


3
  Plaintiff primarily relies on Cisson v. C.R. Bard, Inc., 2:11-cv-00195, Doc. 272 (S.D.W. Va.
June 4, 2013) (available at https://law.justia.com/cases/federal/district-courts/west-
virginia/wvsdce/2:2011cv00195/68322/272/). In Cisson, however, the plaintiff provided the
testimony of her treating physician which indicated the physician was not warned of certain risks
and would have changed his decision to use the implant had he been adequately warned. See id.
at *12. Thus, Cisson does not support plaintiff’s argument. (Doc. 45, at 9).



                                               11

    Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 11 of 23
changed an oncologist’s decision, sufficient evidence indicated that such warnings would
have changed the plaintiff’s decision had they been communicated to her).
       Here, however, there is no evidence that additional or different warnings would
have changed how Dr. Bremner advised plaintiff about the TVT implant. Thus, although
plaintiff states she would have rejected the TVT implant had she received such warnings,
the Court has no factual basis to conclude Dr. Bremmer would have either changed his
decision or advised plaintiff differently had he, as a learned intermediary, received
additional or different warnings from defendants.
       Thus, the Court grants defendants’ motion for summary judgment on plaintiff’s
negligence claim to the extent it asserts a claim for negligent failure to warn.
               c.      Negligent Design
       Defendants do not move for summary judgment on plaintiff’s negligence claim for
any negligent design. (Doc. 39). Plaintiff argues this claim should be allowed to
proceed. (Doc. 45, at 7–8). Defendants did not submit a reply contesting the presence
of an imbedded negligent design claim. The fact that defendants only moved for summary
judgment on plaintiff’s negligence claim to a limited extent suggests they anticipated it
encompassed additional claims.       Indeed, plaintiff has presented sufficient evidence
concerning the TVT implant’s design, notably in the form of Dr. Rosenzweig’s opinion,
that there is a genuine issue of material fact as to the negligent design of the TVT. (Doc.
40–1, at 27–29).
       Thus, the Court denies defendants’ motion for summary judgment on plaintiff’s
negligence claim to the extent it asserts a claim for negligent design.
          2.        Negligent Misrepresentation
       Under Iowa law, negligent misrepresentation occurs when:
       One who, in the course of his business, profession or employment, or in
       any other transaction in which he has a pecuniary interest, supplies false
       information for the guidance of others in their business transactions, is



                                            12

    Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 12 of 23
       subject to liability for pecuniary loss caused to them by their justifiable
       reliance upon the information, if he fails to exercise reasonable care or
       competence in obtaining or communicating the information.
Bagelmann v. First Nat’l Bank, 823 N.W.2d 18, 30 (Iowa 2012) (citing RESTATEMENT
(SECOND) OF TORTS § 552). Such loss is limited, however to “the person or one of a
limited group of persons for whose benefit and guidance he intends to supply the
information or knows that the recipient intends to supply it” and, through reliance, “he
intends the information to influence or knows that the recipient so intends or in a
substantially similar transaction.” Id.
       Defendants argue plaintiff’s negligent misrepresentation claim fails because she
has not presented any evidence that she or Dr. Bremner relied on any statements made
by defendants. (Doc. 39, at 9–10). There is no dispute that Dr. Bremner has not offered
any testimony. There is also no dispute that plaintiff has no recollection of reading,
relying upon, or even being aware of any statements defendants made about the TVT
implant before her surgery. Plaintiff argues her negligent misrepresentation claim does
not require proof of reliance. (Doc. 45, at 11). She also argues Dr. Bremner relied on
defendants’ statements and defendants have not shown that such statements were true and
accurate. (Id., at 12).
       Plaintiff is incorrect; justifiable reliance is a critical element of negligent
misrepresentation. See, e.g., Vos v. Farm Bureau Life Ins. Co., 667 N.W.2d 36, 53
(Iowa 2003) (noting that justifiable reliance is an element of negligent misrepresentation)
(citing Barske v. Rockwell Int’l Corp., 514 N.W.2d 917, 924 (Iowa 1994)). Plaintiff’s
own citation in her brief plainly discusses reliance. (Doc. 45, at 11–12) (citing Huck v.
Wyeth, Inc., 850 N.W.2d 353, 390 (Iowa 2014) (“This section, setting forth requirements
for the tort of negligent misrepresentation, provides that an actor supplying false
information for the guidance of others may be liable for losses caused by justifiable
reliance upon the information.”) (emphasis added). There is no evidence in the record



                                            13

    Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 13 of 23
that Dr. Bremner relied upon or even read defendants’ warnings and instructions.
Plaintiff has also testified that she in no way relied upon such statements. Thus, plaintiff
has not provided any evidence as to her justifiable reliance, which is a required element.
       Thus, the Court grants defendants’ motion for summary judgment on plaintiff’s
negligent misrepresentation claim.
          3.      Negligent Infliction of Emotional Distress
       “Iowa law recognizes a claim of negligent infliction of emotional distress only in
cases where the plaintiff has suffered some ‘physical harm.’” Burrow ex rel. Burrow v.
Postville Cmty. Sch. Dist., 929 F. Supp. 1193, 1210 (N.D. Iowa 1996). There must be
some causal connection between the plaintiff’s physical injury and the emotional distress
suffered. Newkirk v. GKN Armstrong Wheels, Inc., 168 F. Supp. 3d 1174, 1198–99
(N.D. Iowa 2016). A claim for negligent infliction of emotional distress is appropriate
without physical injury, however, under two exceptions: liability to certain bystanders
and direct victims of emotional distress. Clark v. Estate of Rice, 653 N.W.2d 166, 170–
71 (Iowa 2002).
       Defendants argue summary judgment is appropriate because negligent infliction of
emotional distress claims are limited to bystander liability or cases involving a duty of
care to avoid causing emotional harm. (Doc. 39, at 13). Such claims are only limited
to these circumstances when physical injury is absent. Clark, 653 N.W.2d at 170-71. In
other words, defendants cite the exceptions to the general rule, which is that negligent
infliction of emotional distress can be stated as an independent cause of action when
physical injury is present and is causally related to the emotional distress at issue.
Plaintiff similarly analyzes her claim under the exception for direct victims of emotional
distress in her resistance. (Doc. 45, at 17–18).
       The Court need not consider the requirements of this exception, however, because
plaintiff sufficiently alleges physical injuries here. See Burrow, 929 F. Supp. at 1210–




                                            14

    Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 14 of 23
11 (holding that one of the plaintiffs fell within the general rule for negligent infliction
of emotional distress claims because she sufficiently alleged emotional distress arising
from physical harm, i.e. students pushing her into lockers, running into her in the
hallways, and kicking her). Also, plaintiff sufficiently alleges that the TVT implant
caused her injuries and ailments, which are directly related to her emotional distress. To
any extent this claim is ultimately duplicative of damages awarded to plaintiff on her
other claims, such damages can be reduced at that time.
       Thus, the Court denies defendants’ motion for summary judgment on plaintiff’s
negligent infliction of emotional distress.
          4.     Gross Negligence
       Defendants argue that a separate cause of action for gross negligence only exists
in the realm of workers’ compensation under Iowa law. (Doc. 39, at 13–14). Although
defendants acknowledge gross negligence may be considered as an element of damages,
they contend plaintiff cannot assert gross negligence on its own. (Id.). Plaintiff argues
gross negligence is not confined to workers’ compensation cases. (Doc. 45, at 18).
       “Iowa law is clear. There is not a distinction between negligence and gross
negligence under Iowa common law.” Tim O’Neill Chevrolet, Inc. v. Pinkerton’s, Inc.,
No. 8:00CV41, 2002 WL 205676, at *3 (D. Neb. Feb. 11, 2002) (citing Frederick v. W.
Union Tel. Co., 179 N.W. 934, 935 (Iowa 1920) (“It is true that gross negligence is not
a distinct cause of action, and is but a degree of negligence[.]”); Unertl v. Bezanson, 414
N.W.2d 321, 326–27 (Iowa 1987) (“[G]ross negligence is not a distinct cause of action
but rather a measure of negligence.”)). Indeed, Iowa has “eliminated gross negligence
from the common law[.]” Sechler v. State, 340 N.W.2d 759, 763 (Iowa 1983). Thus,




                                              15

    Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 15 of 23
plaintiff’s claim of gross negligence here is improper and merely duplicative of her
existing negligence claim.4
       Thus, the Court grants defendants’ motion for summary judgment on plaintiff’s
gross negligence claim.
       C.      Fraud-Based Claims
       Like plaintiff’s claim for negligent misrepresentation, her claims for common law
fraud (Count VI), fraudulent concealment (Count VII), and constructive fraud (VIII) all
require proof of justifiable reliance. See, e.g., Estate of Anderson v. Iowa Dermatology
Clinic, 819 N.W.2d 408, 414–15 (Iowa 2012) (fraudulent concealment); McGough v.
Gabus, 526 N.W.2d 328, 331–32 (Iowa 1995) (common law fraud); Hotchkiss v. Int’l
Profit Assocs., Inc., No. 13-0755, 2014 WL 3511786, at *10 (Iowa Ct. App. July 16,
2014) (equitable fraud); see also Pierce v. Iowa-Mo. Conf. of Seventh-Day Adventists,
534 N.W.2d 425, 426 (Iowa 1995) (using “equitable fraud” and “constructive fraud”
interchangeably); Fraud, BLACK’S LAW DICTIONARY (11th ed. 2019) (noting “equitable
fraud” and “constructive fraud” are synonyms). As discussed above, plaintiff has failed
to provide sufficient evidence of justifiable reliance.
       Thus, the Court grants defendants’ motion for summary judgment on plaintiff’s
claims of common law fraud, fraudulent concealment, and constructive fraud.5

4
  Although a handful of products liability cases note that plaintiffs have asserted gross negligence,
none appear to afford relief based on gross negligence or discuss it as a separate claim. See,
e.g., Glick v. W. Power Sports, Inc., 944 F.3d 714, 716 (8th Cir. 2019); Whitacre v. Energy
Panel Structures, Inc., No. C09-3051-MWB, 2009 WL 3345733, at *1 (N.D. Iowa Oct. 13,
2009); McConnell v. Aluminum Co. of Am., 367 N.W.2d 245, 246 (Iowa 1985). Indeed, in
some cases, the plaintiff merely abandons their gross negligence claim at the summary judgment
stage. See Dieterich v. Inductotherm Corp., Civil No. 3:06-cv-00004-HDV, 2008 WL
11336244, at *1 (S.D. Iowa July 18, 2008). Such claims are likely skimmed over or outright
abandoned because they lack any basis in common law as well as any statutory basis outside
workers’ compensation.
5
  Defendants also argue that plaintiff’s fraud and negligent misrepresentation claims fail because
there was no fiduciary or confidential relationship between plaintiff and Ethicon. (Doc. 39, at



                                                 16

     Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 16 of 23
       D.     Breach of Implied Warranty Claim
       Defendants argue plaintiff’s breach of implied warranty claim (Count XII) is
barred by the five-year statute-of-limitations in Iowa Code Section 614.1(4) for unwritten
contracts. (Doc. 39, at 11). Plaintiff argues her claim is not barred because, citing the
applicable statute-of-repose under Iowa Code Section 614.1(2A)(b), the statute-of-
limitations is tolled “until harmed patients discover their diseases or conditions.” (Doc.
45, at 15–16).
       Plaintiff’s implied warranty claim is subject to both a five-year statute-of-
limitations under Section 614.1(4) and a 15-year statute-of-repose under Section
614.1(2A). See Marchand v. Golden Rule Plumbing Heating & Cooling, No. 16-1550,
2017 WL 5178996, at *2 (Iowa Ct. App. Nov. 8, 2017) (noting the simultaneous
applicability of Sections 614.1(4) and 614.1(2A)); see also Daughetee, 960 F. Supp. 2d
at 878 (“Iowa Code § 614.1(2A) is clearly a statute of repose.”) (citations, alterations,
and internal quotation marks omitted)). Indeed, it is both a claim concerning a product
under an implied warranty theory as well as a claim premised on an unwritten contract.
See IOWA CODE § 614.1. Thus, in concert, the statute-of-limitations puts a five-year
limitation on recovery starting from the time the claim accrues and the statute-of-repose
puts a 15-year absolute limitation starting from the time the product is purchased, absent
some exception. See Albrecht v. Gen. Motors Corp., 648 N.W.2d 87, 92 (Iowa 2002)
(discussing the dual effect of applying both a statute-of-limitations and a statute-of-
repose). Plaintiff must satisfy both to proceed on her claim. The Court will discuss each
in turn.




10–11). In light of the Court’s grant of summary judgment on all these claims on other grounds,
it need not consider this alternative argument.



                                              17

    Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 17 of 23
          1.     Statute-of-Repose
       Under Section 614.1(2A), a person must bring a products liability action against
the manufacturer within 15 years of purchasing the product unless expressly warranted
for a longer period.     Subsection 614.1(2A)(b)(1) states, however, that the 15-year
restriction “shall not apply to the time period in which to discover a disease that is latent
and caused by exposure to harmful material,” in which case the claim accrues when the
disease and its cause become known to the person or when the person should have been
aware of the disease and its cause. Section 614.1(2A)(b)(2) specifies, however, that
“harmful material” as used in the preceding subsection encompasses only certain breast
implants, asbestos, dioxins, tobacco, polychlorinated biphenyls, or certain substances
officially regarded as environmentally toxic.
       Here, plaintiff received her TVT implant on March 7, 2004. (Doc. 40–1, at 44).
Plaintiffs filed suit on February 28, 2014. (Doc. 1). Thus, plaintiff filed within the 15-
year statute-of-repose and is not barred under Section 614.1(2A). The Court notes,
however, that the tolling provision of Section 614.1(2A)(b)(1) is not applicable here as
plaintiff asserts. There is no indication plaintiff’s injuries or ailments were caused by
“harmful material” as defined in the statute. There is also no indication her alleged side
effects were latent as required by the statute, as the Court will discuss further below.
          2.     Statute-of-Limitations
       Under Iowa law, “[t]he five-year statute of limitations governs actions for breach
of implied warranty.” See, e.g., Richards v. Midland Brick Sales Co., 551 N.W.2d 649,
652 (Iowa Ct. App. 1996) (citing Fell v. Kewanee Farm Equip. Co., 457 N.W.2d 911,
919 (Iowa 1990)). Section 614.1(4) requires that actions based on implied warranty must
be filed within five years after they accrue. Id. Generally, “[t]he discovery rule prevents
the statute of limitations from commencing to run until such time as a plaintiff knows, or
should have known through the exercise of reasonable diligence, of the injury sustained.”




                                             18

    Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 18 of 23
John Q. Hammons Hotels, Inc. v. Acorn Window Sys., Inc., 394 F.3d 607, 610 (8th Cir.
2005).     The discovery rule, however, applies only in limited circumstances.         See
Richards, 551 N.W.2d at 652. Indeed, Iowa Code Section 554.2725(2) states that “[a]
cause of action [for a claim based on breach of a warranty] accrues when the breach
occurs, regardless of the aggrieved party’s lack of knowledge of the breach. A breach
of warranty occurs when tender of delivery is made[.]” The only exception to this rule
is when “a warranty explicitly extends to future performance of the goods and discovery
of the breach must wait the time of such performance,” in which case “the cause of action
accrues when the breach is or should have been discovered.” IOWA CODE § 554.2725(2).
Thus, when no warranty explicitly extends to future performance, the breach occurs and
the claim begins to accrue when delivery is made regardless of the plaintiff’s lack of
knowledge. See id. This is true even in cases of implanted medical devices. See, e.g.,
Farrand v. Stryker Corp., No. 4:13-cv-00443-RAW, 2014 WL 11514684, at *8 n.7 (S.D
Iowa Nov. 12, 2014) (breach of implied warranty claim is “clearly time barred”); Sparks
v. Wright Med. Tech., Inc., No. 12-CV-84-LRR, 2013 WL 1729211, at *4 (N.D. Iowa
Apr. 22, 2013) (“Defendants breached the warranties . . . when [the plaintiff] received
the hip transplant[.]”); see also Evans v. Wright Med. Tech., Inc., 436 F. Supp. 3d 1207,
1214 (N.D. Iowa 2020) (same as to breach of express warranty claim).
         Plaintiff alleges that the discovery rule applies to her implied warranty claim
because her claim is based in common law, not statute. (Doc. 45, at 16). In support of
her position, plaintiff cites a railroad case recognizing a common law implied warranty
of fitness claim in the context of bailments. The case does not discuss the discovery rule.
(Id.) (citing Chi. Cent. & Pac. R.R. v. Union Pac. R.R., 558 N.W.2d 711 (Iowa 1997)).
The context of the case is dissimilar from the facts here. The Court is not aware of any
authority holding the discovery rule applies differently to claims for implied warranty
depending on whether the claim arises from a statute or common law, if any such




                                            19

    Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 19 of 23
distinction exists. To the contrary, the Iowa Supreme Court has held the discovery rule
does not apply to implied warranty claims when “statutes expressly provide” otherwise,
including Section 554.2725. Brown v. Ellison, 304 N.W.2d 197, 201 (Iowa 1981).
Thus, the Court concludes that Section 554.2725 applies here and precludes application
of the discovery rule.
       Because the facts here do not show any explicit extension to future performance
in any warranty, plaintiff’s claim began to accrue when she received the TVT implant.
Plaintiff filed her implied warranty claim nearly ten years after the implantation surgery,
far outside the five-year statute-of-limitations.     Even if the discovery rule applied,
plaintiff knew or should have known about her alleged injuries long before the filing of
this case in February 2014. Plaintiff experienced most of, if not all, the injuries and
ailments she now complains of within several months of receiving her TVT implant. See,
e.g. (Doc. 40–1, at 8–11) (containing plaintiff’s expert’s summary of her medical issues
in the months and years immediately following her implantation surgery).
       Plaintiff alternatively argues that the statute-of-limitations should be tolled due to
defendants’ fraudulent concealment. (Doc. 45, at 16–17). Fraudulent concealment
requires that “(1) the defendant made a false representation or concealed material facts;
(2) the plaintiff lacked knowledge of the true facts; (3) the defendant intended the plaintiff
to act upon those representations; and (4) the plaintiff did rely on those representations.”
Herbst v. Givaudan Flavors Corp., No. C17-4008-LTS, 2019 WL 6108098, at *4 (N.D.
Iowa Aug. 19, 2019) (citation omitted). As previously discussed, plaintiff has not
presented sufficient evidence that she or Dr. Bremner relied on any statements by
defendants. Thus, plaintiff has not sufficiently stated any fraudulent concealment such
that the statute-of-limitations should be tolled here.




                                             20

    Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 20 of 23
       Thus, the Court grants defendants’ motion for summary judgment on plaintiff’s
implied warranty claim because it is barred by the five-year statute-of-limitations.6
       E.     Unjust Enrichment Claim
       Defendants argue plaintiff’s unjust enrichment claim (Count XV) is improper
because it “does not sound in contract or quasi-contract, but in tort[.]” (Doc. 39, at 14).
Plaintiff argues her claim should not be dismissed merely because it sounds in tort. (Doc.
45, at 18–19). Plaintiff asserts it is unjust for defendants to retain the financial benefit
of the sale of the TVT implant in light of her injuries. (Id., at 19).
       “Unjust enrichment is an equitable doctrine of restitution, wherein a plaintiff ‘must
prove the defendant received a benefit that in equity belongs to the plaintiff.’” Iowa
Network Servs., Inc. v. Quest Corp., 363 F.3d 683, 694 (8th Cir. 2004) (citing Slade v.
M.L.E. Inv. Co., 566 N.W.2d 503, 506 (Iowa 1997)). To prevail on a claim of unjust
enrichment under Iowa law, a plaintiff must show “(1) [the] defendant was enriched by
the receipt of a benefit; (2) the enrichment was at the expense of the plaintiff; and (3) it
is unjust to allow the defendant to retain the benefit under the circumstances.” State ex
rel. Palmer v. Unisys Corp., 637 N.W.2d 142, 154–55 (Iowa 2001). Such benefits can
be direct or indirect. Id., at 155. A claim of unjust enrichment “may arise from
contracts, torts, or other predicate wrongs, or it may also serve as independent grounds
for restitution in the absence of mistake, wrongdoing, or breach of contract.” Id., at
154.
       The Court disagrees with defendants’ characterization of unjust enrichment as a
tort; it is more appropriately regarded as an equitable doctrine or quasi-contract. See id.


6
  Defendants also argue that plaintiff’s fraud and warranty claims are duplicative of each other
(Doc. 39, at 8–9). Defendants also argue that these claims and plaintiff’s negligent
misrepresentation claim are improper because they fail to show inducement. (Id., at 9–10). In
light of the Court’s grant of summary judgment on other grounds, the Court need not consider
these alternative arguments.



                                              21

    Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 21 of 23
Defendants do not cite, and the Court is not aware of, any authority granting summary
judgment on an unjust enrichment claim under similar circumstances. Further, Iowa law
indicates that unjust enrichment can occur indirectly. See id., at 155; see also Midwest
Media Grp., Inc. v. Fusion Entm’t, Inc., No. 12-0189, 2012 WL 5541613, at *4 (Iowa
Ct. App. Nov. 15, 2012) (holding there is no requirement that a defendant receive a
direct benefit). The benefit conferred on defendants here is admittedly remote; plaintiff
paid Dr. Bremner for the TVT implant who in turn purchased the implant from
defendants. The Court cannot, however, find as a matter of law that this indirect benefit
is insufficient to sustain an unjust enrichment claim.
       Thus, defendants’ motion for summary judgment is denied as to plaintiff’s claim
of unjust enrichment.
                                    V.     CONCLUSION
       For these reasons, the Court grants in part and denies in part defendants’ Motion
for Partial Summary Judgment. (Docs. 38 & 39).
       The Court grants defendants’ motion as to plaintiff’s claims for negligence (Count
I) as it relates to both negligent manufacturing defect and negligent failure to warn; strict
liability for manufacturing defect (Count II); strict liability for failure to warn (Count
III); strict liability for defective product (Count IV); strict liability for design defect
(Count V); common law fraud (Count VI); fraudulent concealment (Count VII);
constructive fraud (VIII); negligent misrepresentation (Count IX); breach of express
warranty (Count XI); breach of implied warranty (Count XII); violation of consumer
protection laws (Count XIII); and gross negligence (Count XIV).




                                             22

    Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 22 of 23
       The Court denies defendants’ motion as to plaintiff’s claims for negligence (Count
I) to the extent it relates to negligent design; negligent infliction of emotional distress
(Count X); and unjust enrichment (Count XV).7
       IT IS SO ORDERED this 7th day of August, 2020.



                                            _________________________
                                            C.J. Williams
                                            United States District Judge
                                            Northern District of Iowa




7
  The Court notes that plaintiffs’ other claims not addressed in defendants’ motion, namely their
claims for loss of consortium (XVI) and punitive damages (XVII), also remain.



                                               23

    Case 6:20-cv-02036-CJW-MAR Document 81 Filed 08/07/20 Page 23 of 23
